Citation Nr: 0708228	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2002 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In May 2004, the veteran perfected his appeal and elected to 
have the case decided without a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Although a VCAA letter, dated in March 2002, is in the 
record, the notice is inadequate as to the specificity 
required, namely, the evidence needed to substantiate the 
claim for a total rating under 38 C.F.R. § 4.16.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Also on VA examination in September 2002, the veteran 
reported that he last worked in 1987 and that he is receiving 
disability benefits from the Social Security Administration 
the a nonservice-connected back disability and for 
service-connected post-traumatic stress disorder.  The 
records of the Social Security Administration are not in the 
record. 

In light of the above, further procedural and evidentiary 
development is required. Accordingly, the case is REMANDED 
for the following action:

1. Ensure VCAA compliance to include 
compliance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

2. Obtain the records from the Social 
Security Administration.

3. Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of the service-connected 
post-traumatic stress disorder.  The 
claims folder should be made available to 
the examiner for review.  The examiner is 
asked to express an opinion as to whether 
the veteran is able to secure or maintain 
substantially gainful employment, 
considering post-traumatic stress 
disorder. 

4. After the above development has been 
completed, adjudicate the claim.  If the 
determination remains adverse to the 
veteran, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


